DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is that the prior arts, either alone or in combination, do not teach or fairly suggest the particulars of an operation lever, comprising a first pair of rods disposed at a point-symmetrical positions and a second pair of rods disposed point-symmetrically in directions perpendicular to the first a pair of rods, magnets disposed on the rods, magnetic guides formed of magnetic material and disposed around a portion where each magnet moves, wherein each of the magnetic guides guides a magnetic field of the magnet disposed therein to suppress the magnetic field from leaking to an outside of each magnetic guide. Furthermore, the examiner agrees with the applicant’ arguments in the Remarks dated 03/24/2021.
The best prior arts of record: Kageyama et al. (Pub. No. 2015/0345991) teaches a stroke detection device comprising a piston, two pairs of rod portions disposed at orthogonal angles to each other, a magnet disposed in each rod portion; but does not teach the magnetic guides. Oswald et al. (U.S. Pat. No. 5,691,637) teaches a magnetic field position transducer having a magnetic flux concentrator composed of a magnetically susceptible material to provide a preferred magnetic flux path to a quadrature sensor gap surface at its distal end and that the magnetic flux concentrator further isolate the respective magnetic flux paths of each quadrature; but does not teach the two pairs of rods positioned at orthogonal angles to each other. 
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the 
Hence, the best prior art of record fails to teach the invention as set forth in claims 1-9, and the examiner can find no teaching of the specific, nor reasons within the cited prior art or on her own to combine the elements of these references, other than the applicant’s own reasoning to fully encompass the current pending claims.  In addition, see applicant’s reasoning in amendment/response filed 03/24/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Tran M. Tran/Examiner, Art Unit 2855